The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 3/26/20, in which Claims 1-20 are presented for examination of which Claims 1, 9 and 15 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer et al. (Sporrer; US 2018/0153088).
Regarding Claim 1, Sporrer discloses a frame control system for an agricultural implement (800 of Fig 8 implement), comprising: 
a first sensor (822 first sensor) configured to be coupled to a sub-frame (810 first sub-frame) of the agricultural implement and directed toward a underlying surface), wherein the first sensor is configured to emit a first output signal toward the surface ([0108], see  Fig 8) and to receive a first return signal ([0102] ultrasonic and radar sensors emit signals that are reflected back for measurements) indicative of a first height of the sub-frame above the each sensor can therefore detect the distance between its location and the ground);

a controller ([0106], 206 controller, 212 ECU of Fig 2) comprising a memory ([0106]) and a processor ([0068]), wherein the controller is communicatively coupled to the first sensor ([0109] sensor communicates with ECU or controller)  height of the first sub-frame with respect to the ground ([0109] ECU 212 or controller 206 may adjust the height of the first sub-frame 810 with respect to the ground) 
	In the embodiment found on Fig 8, Sporrer does NOT specify:
A.  actuators, but does teach controller 206 may adjust the height ([0109]);
B.  controlling a first position of the sub-frame relative to the main frame along a vertical axis;
C.  a soil surface;
D.  thresholds.
	However, in other embodiments Sporrer teaches:
A,B.  	a first sub-frame actuator (132 of Fig 2) configured to be coupled to the sub-frame (104 of Fig 1) and to a main frame (808 of Fig 8 main frame (through circuitry shown in Fig 2)) of the agricultural implement, wherein the first sub-frame actuator is configured to control a first position of the sub-frame relative to the main frame along a vertical axis ([0045] first control valve 220 may be used for adjusting the height of…only the main frame 102.  A second control valve 224 may be in electrical communication with the ECU 212 for controlling a raising or lowering movement of the first inner frame 104.  The height (position along the vertical axis) of each frame (sub-frame, main frame) is adjusted independently and therefore relative to the other frame);
C.	a soil surface ([0043]);
D.	the controller is communicatively coupled to the first sensor (222 of Fig 2) and to the first sub-frame actuator (132 of Fig 2), and the controller is configured to control the first sub-frame actuator ([0036] actuator 132 for raising or lowering the first inner frame 104) such that a difference between the first height ([0005] first height) and a target height ([0005] second or third height) is less than a threshold value (threshold limit; [0005] the controller operably controlling the first actuator, the second actuator and the third actuator; wherein, the control unit compares the first height, the second height, and the third height to one another and determines if each height is equal to or within a threshold limit of one another; further wherein, when one of the first height, second height or third height is determined not to be equal to or within the threshold limit of the other two heights, the controller determines which frame section is uneven with the other two frame sections and actuates the actuator that is coupled to the uneven frame section until the first height, second height, and third height are equal or within the threshold limit of one another…the first height being the height of the sub-frame and the target height being the height of another frame).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sporrer using an actuator that can change the vertical difference between frames, soil surfaces and thresholds in order to avoid requiring an operator to estimate how level different frames are relative to one another, and whether each individual frame is level, and requiring human intervention to mechanically adjust the frames to achieve a level position across the width of the machine and in the fore-to-aft direction; and provide a control system for automatic machine leveling across multiple frame sections of a work machine and leveling, as suggested by Sporrer ([0003]-[0004]).

Regarding Claim 2, Sporrer discloses a second sensor ([0015] a plurality of sensors coupled to each frame section ) configured to be positioned at a rearward end portion of the sub-frame ([0012], [0016] sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal ([0102]) indicative of a second height of the rearward end portion of the sub-frame above the soil surface ([0007]); and 
a second sub-frame actuator ([0015] actuators coupled to each frame section) configured to be coupled to the sub-frame and to the main frame (Fig 2 shows the connection between all the sensors and actuators), wherein the second sub-frame actuator is configured to control a second position of the rearward end portion of the sub-frame relative to the main frame along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames);
wherein the controller is communicatively coupled to the second sensor and to the second sub-frame actuator (Fig 2), the first sensor is configured to be positioned at a forward end portion of the sub-frame ([0012], [0016] sensors coupled to the front end of each frame), such that the first height of the sub-frame corresponds to the first height of the forward end portion of the sub-frame, and the first sub-frame actuator is configured to control the first position of the forward end portion of the sub-frame ([0012], [0016]).

2>Regarding Claim 3, Sporrer discloses the controller is configured to control the first and second sub-frame actuators such that a difference between the first height and the second height is less than a second threshold value ([0005], [0008], [0016]).

2>Regarding Claim 4, Sporrer discloses the controller is configured to control the first and second sub-frame actuators such that the difference between the first height and the first target height is less than the threshold value, and a difference between the second height and a second target height is less than the threshold value, and wherein the first target height is different than the second target height ([0005], [0008], [0016] compares each height to the other heights and ensures difference is less than a threshold limit; in the scenario where numerous frames are comparing heights there will be times that each target height (i.e. the height of other frames or sections of frames) is different and being compared to all the other heights).

Regarding Claim 5, Sporrer discloses a second sensor ([0015] a plurality of sensors coupled to each frame section ) configured to be positioned at a sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal ([0102] each sensor can therefore detect the distance between its location and the ground) indicative of a second height of the 
a second sub-frame actuator  ([0015] actuators coupled to each frame section) configured to be coupled to the sub-frame and to the main frame (Fig 2 shows the connection between all the sensors and actuators), wherein the second sub-frame actuator is configured to control a second position of the right end portion of the sub-frame relative to the main frame along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames); 
wherein the controller is communicatively coupled to the second sensor and to the second sub-frame actuator, the first sensor is configured to be positioned at a 
However, in Fig 2 Sporrer shows a left actuator 144 with left sensor 230 and a right actuator 132 with a right sensor 222 for a subframe.  Also Sporrer teaches the need to keep the frame level across the width achieving a level machine or implement across its width [0119]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sporrer using actuators and sensors on the left and right of the subframe in order to achieve a level position across the width of the machine and provide a control system for automatic machine leveling across multiple frame sections of a work machine and leveling, as suggested by Sporrer ([0003]-[0004]).
Sporrer discloses the claimed invention except for placing the actuators and sensors on the right and left of the sub-frame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use sensors on the right and left sides of a subframe, since it has been held that rearranging parts of an invention involves only routine skill in the' art. In re Japikse, 86 USPQ 70.

5>Regarding Claim 6, Sporrer discloses the controller is configured to control the first and second sub-frame actuators such that a difference between the first height and the second height is less than a second threshold value ([0005], [0008], [0016]).

5>Regarding Claim 7, Sporrer discloses the controller is configured to control the first and second sub-frame actuators such that the difference between the first height and the first target height is less than the threshold value, and a difference between the second height and a second target height is less than the threshold value, and wherein the first target height is different than the second target height ([0005], [0008], [0016] compares each height to the other heights and ensures difference is less than a threshold limit; in the scenario where numerous frames are comparing heights there will be times that each target height (i.e. the height of other frames or sections of frames) is different and being compared to all the other heights).

Regarding Claim 8, Sporrer discloses the first sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor ([0102] ultrasonic).




Regarding Claim 9, Sporrer discloses an agricultural implement (800 of Fig 8 implement), comprising: 
a main frame (808 of Fig 8 main frame) configured to support a first plurality of ground engaging tools (816 of Fig 8); 
a sub-frame (810 first sub-frame) movably coupled to the main frame ([0106] implement 800 may include multiple sections…may include a main frame 808…The implement 800 may also include one or more sub-frames coupled thereto; [0109] each frame may be adjusted independently), wherein the sub-frame is configured to support a second plurality of ground engaging tools (814 of Fig 8); 
a frame control system (including the ECU 212 or controller 206 of Fig 2), comprising: 
a first sensor (822 first sensor) coupled to the sub-frame (810) and directed toward a underlying surface), wherein the first sensor is configured to emit a first output signal toward the ultrasonic and radar sensors emit signals that are reflected back for measurements) indicative of a first height of the sub-frame above the each sensor can therefore detect the distance between its location and the ground);

a controller ([0106], 206 controller, 212 ECU of Fig 2) comprising a memory [0106]) and a processor ([0068]), wherein the controller is communicatively coupled to the first sensor ([0109] sensor communicates with ECU or controller) height of the first sub-frame with respect to the ground ([0109] ECU 212 or controller 206 may adjust the height of the first sub-frame 810 with respect to the ground) 
In the embodiment found on Fig 8, Sporrer does NOT specify: actuators, controlling a first position of the sub-frame relative to the main frame along a vertical axis; a soil surface; and thresholds.
However, in other embodiments Sporrer teaches:
A,B.  	a first sub-frame actuator (132 of Fig 2) configured to be coupled to the sub-frame (104 of Fig 1) and to a main frame (808 of Fig 8 main frame (through circuitry shown in Fig 2)) of the agricultural implement, wherein the first sub-frame actuator is configured to control a first position of the sub-frame relative to the main frame along a vertical axis ([0045] first control valve 220 may be used for adjusting the height of…only the main frame 102.  A second control valve 224 may be in electrical communication with the ECU 212 for controlling a raising or lowering movement of the first inner frame 104.  The height (position along the vertical axis) of each frame (sub-frame, main frame) is adjusted independently and therefore relative to the other frame);
C.	a soil surface ([0043]);
D.	the controller is communicatively coupled to the first sensor (222 of Fig 2) and to the first sub-frame actuator (132 of Fig 2), and the controller is configured to control the first sub-frame actuator ([0036] actuator 132 for raising or lowering the first inner frame 104) such that a difference between the first height ([0005] first height) and a target height ([0005] second or third height) is less than a threshold value (threshold limit; [0005] the controller operably controlling the first actuator, the second actuator and the third actuator; wherein, the control unit compares the first height, the second height, and the third height to one another and determines if each height is equal to or within a threshold limit of one another; further wherein, when one of the first height, second height or third height is determined not to be equal to or within the threshold limit of the other two heights, the controller determines which frame section is uneven with the other two frame sections and actuates the actuator that is coupled to the uneven frame section until the first height, second height, and third height are equal or within the threshold limit of one another…the first height being the height of the sub-frame and the target height being the height of another frame).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sporrer using an actuator that can change the vertical difference between frames, soil surfaces and thresholds in order to avoid requiring an operator to estimate how level different frames are relative to one another, and whether each individual frame is level, and requiring human intervention to mechanically adjust the frames to achieve a level position across the width of the machine and in the fore-to-aft direction; and provide a control system for automatic machine leveling across multiple frame sections of a work machine and leveling, as suggested by Sporrer ([0003]-[0004]).


Regarding Claim 10, Sporrer discloses the first sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor ([0102] ultrasonic).


Regarding Claim 11, Sporrer discloses the frame control system comprises:
a second sensor ([0015] a plurality of sensors coupled to each frame section ) positioned at a rearward end portion of the sub-frame ([0012], [0016] sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal ([0102]) indicative of a second height of the rearward end portion of the sub-frame above the soil surface ([0007]); and 
a second sub-frame actuator ([0015] actuators coupled to each frame section) coupled to the sub-frame and to the main frame (Fig 2 shows the connection between all the sensors and actuators), wherein the second sub-frame actuator is configured to control a second position of the rearward end portion of the sub-frame relative to the main frame along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames); 
wherein the controller is communicatively coupled to the second sensor and to the second sub-frame actuator (Fig 2), the first sensor is positioned at a forward end portion of the sub-frame ([0012], [0016] sensors coupled to the front end of each frame), such that the first height of the sub-frame corresponds to the first height of the forward end portion of the sub-frame, and the first sub-frame actuator is configured to control the first position of the forward end portion of the sub-frame ([0012], [0016]).

11>Regarding Claim 12, Sporrer discloses the controller is configured to control the first and second sub-frame actuators such that a difference between the first height and the second height is less than a second threshold value ([0005],[0008], [0016]).

Regarding Claim 13, Sporrer discloses the frame control system comprises: 
a second sensor ([0015] sensors) positioned at a sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal ([0102])indicative of a second height of the right end portion of the sub-frame above the soil surface ([0007]); and 
a second sub-frame actuator ([0015] actuators) coupled to the sub-frame and to the main frame (Fig 2 shows the connection between all the sensors and actuators), wherein the second sub-frame actuator is configured to control a second position of the right end portion of the sub-frame relative to the main frame along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames); 
wherein the controller is communicatively coupled to the second sensor and to the second sub-frame actuator, the first sensor is positioned at a 
However, in Fig 2 Sporrer shows a left actuator 144 with left sensor 230 and a right actuator 132 with a right sensor 222 for a subframe.  Also Sporrer teaches the need to keep the frame level across the width achieving a level machine or implement across its width [0119]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sporrer using actuators and sensors on the left and right of the subframe in order to achieve a level position across the width of the machine and provide a control system for automatic machine leveling across multiple frame sections of a work machine and leveling, as suggested by Sporrer ([0003]-[0004]).
Sporrer discloses the claimed invention except for placing the actuators and sensors on the right and left of the sub-frame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use sensors on the right and left sides of a subframe, since it has been held that rearranging parts of an invention involves only routine skill in the' art. In re Japikse, 86 USPQ 70.


13>Regarding Claim 14, Sporrer discloses the controller is configured to control the first and second sub-frame actuators such that a difference between the first height and the second height is less than a second threshold value ([0005], [0008], [0016]).










Regarding Claim 15, Sporrer discloses an agricultural implement (800), comprising: 
a main frame (808) configured to support a first plurality of ground engaging tools (816);
a sub-frame (810) movably coupled to the main frame, wherein the sub-frame is configured to support a second plurality of ground engaging tools (816); 
a frame control system (Fig 2), comprising: 
a first sensor (824 “second sensor” coupled to main frame) coupled to the main frame and directed toward a underlying surface), wherein the first sensor is configured to emit a first output signal toward the ultrasonic and radar sensors emit signals that are reflected back for measurements) indicative of a first height of the main frame above the each sensor can therefore detect the distance between its location and the ground); 
a second sensor (822 “first sensor” coupled to sub-frame) coupled to the sub-frame and directed toward the  each sensor can therefore detect the distance between its location and the ground);


a controller comprising a memory ([0106]) and a processor ([0068]), wherein the controller is communicatively coupled to the first sensor, to the second sensor ([0109] sensors communicate with ECU or controller; see Fig 2), height of the frames with respect to the ground ([0109] ECU 212 or controller 206 may adjust the height of the first sub-frame…main frame) 
In the embodiment found on Fig 8, Sporrer does NOT specify: actuators, controlling a first position of the sub-frame relative to the main frame along a vertical axis; a soil surface; and thresholds.
However, in other embodiments Sporrer teaches:
A,B.  	a first main frame actuator (122 or 124 of Fig 2) configured to control a first position of the main frame relative to the soil surface along a vertical axis ([0035]); 
a first sub-frame actuator (132 of Fig 2) coupled to the sub-frame (104) and to the main frame (through circuitry shown in Fig 2), wherein the first sub-frame actuator is configured to control a second position of the sub-frame relative to the main frame along the vertical axis ([0045] first control valve 220 may be used for adjusting the height of…only the main frame 102.  A second control valve 224 may be in electrical communication with the ECU 212 for controlling a raising or lowering movement of the first inner frame 104.  The height (position along the vertical axis) of each frame (sub-frame, main frame) is adjusted independently and therefore relative to the other frame);
C.	a soil surface ([0043]);
D.	first main frame actuator such that a difference between the first height ([0005] first height) and a first target height ([0005] second or third height) is less than a first threshold value ([0005] threshold limit), and the controller is configured to control the first sub-frame actuator such that a difference between the second height ([0005] second height) and a second target height ([0005] first or third height) is less than a second threshold value (threshold limit; [0005] the controller operably controlling the first actuator, the second actuator and the third actuator; wherein, the control unit compares the first height, the second height, and the third height to one another and determines if each height is equal to or within a threshold limit of one another; further wherein, when one of the first height, second height or third height is determined not to be equal to or within the threshold limit of the other two heights, the controller determines which frame section is uneven with the other two frame sections and actuates the actuator that is coupled to the uneven frame section until the first height, second height, and third height are equal or within the threshold limit of one another…the first height being the height of the sub-frame and the target height being the height of another frame).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sporrer using an actuator that can change the vertical difference between frames, soil surfaces and thresholds in order to avoid requiring an operator to estimate how level different frames are relative to one another, and whether each individual frame is level, and requiring human intervention to mechanically adjust the frames to achieve a level position across the width of the machine and in the fore-to-aft direction; and provide a control system for automatic machine leveling across multiple frame sections of a work machine and leveling, as suggested by Sporrer ([0003]-[0004]).


Regarding Claim 16, Sporrer discloses the first sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor; and wherein the second sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor ([0102] ultrasonic).

Regarding Claim 17, Sporrer discloses the frame control system comprises: 
a third sensor ([0015] a plurality of sensors coupled to each frame section ) positioned at a rearward end portion of the main frame ([0012], [0016] sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the third sensor is configured to emit a third output signal toward the soil surface and to receive a third return ([0102]) signal indicative of a third height of the rearward end portion of the main frame above the soil surface ([0007]); and 
a second main frame actuator ([0015] actuators coupled to each frame section) configured to control a third position of the rearward end portion of the main frame relative to the soil surface along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames);
wherein the controller is communicatively coupled to the third sensor and to the second main frame actuator (Fig 2), the first sensor is positioned at a forward end portion of the main frame ([0012], [0016] sensors coupled to the front end of each frame), such that the first height of the main frame corresponds to the first height of the forward end portion of the main frame, and the first main frame actuator is configured to control the first position of the forward end portion of the main frame ([0012], [0016]); and 
wherein the controller is configured to control the first and second main frame actuators such that a difference between the first height and the third height is less than a third threshold value ([0005], [0008], [0016] compares each height to the other heights and ensures difference is less than a threshold limit; in the scenario where numerous frames are comparing heights there will be times that each target height (i.e. the height of other frames or sections of frames) is different and being compared to all the other heights).

Regarding Claim 18, Sporrer discloses the frame control system comprises:
a third sensor ([0015] sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043], see Fig 8), wherein the third sensor is configured to emit a third output signal toward the soil surface and to receive a third return signal ([0102])indicative of a third height of the 
a second main frame actuator ([0015] actuators) configured to control a third position of the Fig 2 shows the connection between all the sensors and actuators) relative to the soil surface along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames);
wherein the controller is communicatively coupled to the third sensor and to the second main frame actuator, the first sensor is positioned at a 
wherein the controller is configured to control the first and second main frame actuators such that a difference between the first height and the third height is less than a third threshold value ([0005], [0008], [0016] compares each height to the other heights and ensures difference is less than a threshold limit; in the scenario where numerous frames are comparing heights there will be times that each target height (i.e. the height of other frames or sections of frames) is different and being compared to all the other heights), but doesn’t specify sensors on the right or the left.
However, in Fig 2 Sporrer shows a left actuator 144 with left sensor 230 and a right actuator 132 with a right sensor 222 for a subframe.  Also Sporrer teaches the need to keep the frame level across the width achieving a level machine or implement across its width [0119]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sporrer using actuators and sensors on the left and right of the subframe in order to achieve a level position across the width of the machine and provide a control system for automatic machine leveling across multiple frame sections of a work machine and leveling, as suggested by Sporrer ([0003]-[0004]).
Sporrer discloses the claimed invention except for placing the actuators and sensors on the right and left of the sub-frame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use sensors on the right and left sides of a subframe, since it has been held that rearranging parts of an invention involves only routine skill in the' art. In re Japikse, 86 USPQ 70.

Regarding Claim 19, Sporrer discloses the frame control system comprises:
a fourth sensor ([0015] sensors, [note: no third sensor has been claimed, same for “fourth position” “fourth output signal” “fourth height” (likewise for Claim 20)])) positioned at a rearward end portion of the sub-frame ([0012], [0016] sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the fourth sensor is configured to emit a fourth output signal toward the soil surface and to receive a fourth return signal ([0102]) indicative of a fourth height of the rearward end portion of the sub-frame above the soil surface ([0007]); and 
a second sub-frame actuator ([0015] actuators) coupled to the sub-frame and to the main frame (see Fig 2), wherein the second sub-frame actuator is configured to control a fourth position of the rearward end portion of the sub-frame relative to the main frame along the vertical axis ([0045] the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames); 
wherein the controller is communicatively coupled to the fourth sensor and to the second sub-frame actuator (Fig 2), the second sensor is positioned at a forward end portion of the sub-frame ([0012], [0016] sensors coupled to the front end of each frame), such that the second height of the sub-frame corresponds to the second height of the forward end portion of the sub-frame, and the first sub-frame actuator is configured to control the second position of the forward end portion of the sub-frame ([0012], [0016]); and 
wherein the controller is configured to control the first and second sub-frame actuators such that a difference between the second height and the fourth height is less than a fourth threshold value ([0005], [0008], [0016] compares each height to the other heights and ensures difference is less than a threshold limit; in the scenario where numerous frames are comparing heights there will be times that each target height (i.e. the height of other frames or sections of frames) is different and being compared to all the other heights)).

Regarding Claim 20, Sporrer discloses the frame control system comprises: 
a fourth sensor ([0015] sensors) positioned at a sensors coupled to the rear end of each frame) and directed toward the soil surface ([0043]), wherein the fourth sensor is configured to emit a fourth output signal toward the soil surface and to receive a fourth return signal ([0043]) indicative of a fourth height of the 
a second sub-frame actuator ([0015] actuators) coupled to the sub-frame and to the main frame (Fig 2 shows the connection between all the sensors and actuators), wherein the second sub-frame actuator is configured to control a fourth position of the the height (position along the vertical axis) of each frame is adjusted independently and therefore relative to the other frames); 
wherein the controller is communicatively coupled to the fourth sensor and to the second sub-frame actuator, the second sensor is positioned at a 
wherein the controller is configured to control the first and second sub-frame actuators such that a difference between the second height and the fourth height is less than a fourth threshold value ([0005], [0008], [0016] compares each height to the other heights and ensures difference is less than a threshold limit; in the scenario where numerous frames are comparing heights there will be times that each target height (i.e. the height of other frames or sections of frames) is different and being compared to all the other heights)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Gilstring (US 2014/0060862) discloses an agricultural implement, for working soil across which the agricultural implement travels or is towed, includes a frame, a first depth maintaining unit, including a first hydraulic actuator for adjusting height of the first depth maintaining unit relative to the frame, a second depth maintaining unit, including a second hydraulic actuator for adjusting height of the second depth maintaining unit relative to the frame, at least one soil working tool, and a hydraulic system including the hydraulic actuators configured to be connected to a mechanism supplying hydraulic fluid to the hydraulic system. A first side of the first hydraulic actuator communicates with a first side of the second hydraulic actuator and a measuring mechanism configured to provide a measured value corresponding to a first amount of hydraulic fluid occurring on said first sides.
b.	Barrick et al. (Barrick; US 2019/0235529) discloses a system for monitoring frame levelness of an agricultural implement may include first and second sensors configured to detect first and second parameters indicative of forces exerted on first and second ground engaging tools of the implement by the ground, respectively. The system may also include a controller configured to monitor a parameter differential between the first and second parameters based on measurement signals received from the first and second sensors, with the monitored parameter differential being indicative of at least one of pitch or roll of a frame of the implement. The controller may be further configured initiate a control action associated with adjusting the pitch and/or the roll of the frame based on a magnitude of the monitored parameter differential to adjust an orientation of the frame relative to the ground.
c.	Ohnsat (US 2015/0053439) discloses a tillage implement and a main frame provided with ground-engaging wheels that support the main frame at a selected height above the ground. Tillage shanks may be provided on the main frame and, if so, have their depth of penetration into the ground determined by the selected height of the main frame. Gangs of freely rotatable circular blades are carried on the main frame for both fore-and-aft angle adjustment relative to the main frame about respective upright pivot axes and up-and-down depth adjustment relative to the main frame about respective horizontal pivot axes. Such angle and/or depth adjustments can be carried out on-the-go from the tractor seat and without raising or lowering the main frame such that if tillage shanks are provided on the main frame, the working depth of the tillage shanks can remain unchanged as the gangs are adjusted.
d.	SPORRER et al. (US 2017/0251587) teaches an agricultural implement includes a transversely extending frame forming a first, a second, and a third frame section. A first actuator is coupled to the first frame section, a second actuator coupled to the second frame section, and a third actuator coupled to the third frame section. Sensors are coupled to each frame section to detect a height of the respective frame section relative to an underlying surface. A control unit is disposed in electrical communication with the sensors and operably controls the actuators to adjust the height of each frame section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685